UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

MAR 0 9 2015

Giark, us. District & Bankruptcy
Courts fat the District of Columbia

Civil Case No. 14-00395 (RJL)

WILLIAM STEPHEN TOTH,
Plaintiff,

V.

WELLS FARGO BANK, N.A., et (11.,

Defendants.
ORDER 

For the reasons set forth in the Memorandum Opinion entered thisZ day of
March 2015, it is hereby

ORDERED that Justine Smith’s Motion to Dismiss Plaintiffs Complaint [Dkt.
# 4] is GRANTED; and it is further

ORDERED that Bank Defendants” Motion to Dismiss Plaintiff’s Complaint [Dkt.
# 8] is GRANTED; and it is further

ORDERED that the above-captioned case is DISMISSED for lack of subject

matter jurisdiction.

SO ORDERED.

    

RICHARD J. L
United Statés' ‘